ORDER

Note: Pursuant to U.S. Vet.App R. 28(i), this action may not be cited as precedent.

A panel of the Court affirmed the Board of Veterans’ Appeals decision on appeal. See Fleshman v. Brown, 9 Vet.App. 548 (1996). On December 19, 1996, the appellant filed what has been construed as a timely motion for review by the Court en banc.
Upon consideration of the foregoing, the record on appeal, and the appellant’s motion for review en bane, and it not appearing that review en bane is necessary either to address a question of exceptional importance to the administration of laws affecting veterans’ benefits or to secure or maintain uniformity of the Court’s decisions, it is by the full Court
ORDERED that the judgment entered December 16, 1996, is recalled. It is further
ORDERED that the appellant’s motion for review by the Court en banc is DENIED.